PER CURIAM.
Joel Walkes appeals the denial of his rule 3.800(a) motion to correct an illegal sentence, alleging that there were errors on his scoresheet and that he was not given proper credit for time served. In his 3.800(a) motion, Walkes argued that his prior convictions should not have been scored on his Criminal Punishment Code scoresheet, pursuant to section 921.0021(5), Florida Statutes, because the prior convictions were too remote. He also argued that points were erroneously added to his scoresheet for an offense committed by his son, Joel Walkes, Jr.
We affirm the denial of Walkes’ motion regarding his request for additional jail credit. Regarding the alleged scoresheet errors, we reverse and remand for the trial court to consider his 3.800(a) motion as a rule 3.850 motion and to conduct an evi-dentiary hearing, if necessary. The 3.800(a) motion was under oath and filed within two years of Walkes’ conviction and sentence. Although he filed a previous 3.850 motion, it was denied on procedural grounds and not on the merits. As a result, this motion would not be successive under rule 3.850(f).
STONE, POLEN and MAY, JJ., concur.